EXHIBIT 1 JOINT FILING AGREEMENT Pursuant to Rule 13d-1(k)(1) under the Securities Exchange Act of 1934, as amended, the undersigned hereby agree that the Schedule 13D to which this Joint Filing Agreement is being filed as an exhibit shall be a joint statement filed on behalf of each of the undersigned. Date:January 12, 2010 PATRIOT FINANCIAL PARTNERS, L.P. By: /s/ W. Kirk Wycoff W. Kirk Wycoff, a member of Patriot Financial Partners GP, LLC, the general partner of Patriot Financial Partners GP, L.P., the general partner of Patriot Financial Partners, L.P. PATRIOT FINANCIAL PARTNERS PARALLEL, L.P. By: /s/ W. Kirk Wycoff W. Kirk Wycoff, a member of Patriot Financial Partners GP, LLC, the general partner of Patriot Financial Partners GP, L.P., the general partner of Patriot Financial Partners Parallel, L.P. PATRIOT FINANCIAL PARTNERS GP, L.P. By: /s/ W. Kirk Wycoff W. Kirk Wycoff, a member of Patriot Financial Partners GP, LLC, the general partner of Patriot Financial Partners GP, L.P. PATRIOT FINANCIAL PARTNERS GP, LLC By: /s/ W. Kirk Wycoff W. Kirk Wycoff, a member /s/ W. Kirk Wycoff W. Kirk Wycoff /s/ Ira M.
